Cutting, J.
The warrant calling the town meeting was not duly served; and, consequently, as admitted by the plaintiff’s counsel, the meeting was illegally held, and its proceedings were inoperative and void, unless they were ratified and confirmed by the statute, approved Feb. 21, 1863.
Section 1 of that statute provides — "that the doings of *83all such cities, towns and plantations, &c., are hereby made valid in as full and ample maimer as though all the proceedings had been authorized by law.”
Cities, towns and plantations cannot be said to have any doings, except such as are authorized to be done in their corporate capacity. That capacity can be exercised only at a legal meeting. Consequently the statute neither by its letter or spirit can afford any aid in enforcing the plaintiff’s claim.
The statute contemplates the doings of meetings legally held, where the voice of the majority was duly ascertained, and to make valid their proceeding according to their expressed will in raising and appropriating money at the time authorized. If otherwise, towns might be compelled, without their consent, to pay such bounties as an illegal and informal meeting might be pleased to dictate.

Plaintiff nonsuit.

Appleton, C. J., Kent, Walton and Danforth, JJ., concurred.